        Case: 1:19-mj-09194-WHB Doc #: 1-1 Filed: 07/12/19 1 of 9. PageID #: 2



                                                        1:19 MJ 9194



                    Affidavit in Support of Criminal Complaint

        I, Paul T. Fregosi, a Special Agent with the Drug Enforcement

Administration ("DEA"), United States Department of Justice, being first duly

sworn, depose and state under oath as follows:

   1. I am an “investigative or law enforcement officer” of the United States

within the meaning of Title 18, United States Code, Section 2510(7), and am

empowered by law to conduct investigations of, and to make arrests for,

violations of Title 21, United States Code, Sections 841, 843(b), and 846, as well as

violations of Title 18, United States Code, Sections 1956 and 1957, and other

federal law violations.

   2. This affidavit is made in support of a criminal complaint against Luisa

Margarita SAPIENS VILLA for:

   (a) for knowingly and intentionally distributing, and possessing with intent

        to distribute, a controlled substance, (fentanyl, a Schedule II controlled

        substance), in violation of Title 21, United States Code, Sections 841(a)(1)

        and 841(b)(1)(A).

                              Training and Experience

   3.     I am employed as a Special Agent with the DEA and have been so

employed since February 2017. I am currently assigned to the DEA’s Detroit

Field Division, Cleveland District Office Group One. Prior to becoming a DEA

Special Agent, I was employed with the Milton Police Department (Georgia) for


                                      Page 1 of 9
     Case: 1:19-mj-09194-WHB Doc #: 1-1 Filed: 07/12/19 2 of 9. PageID #: 3




approximately 7 years, and for 4 of those years, I was assigned as a DEA Task

Force Officer.

   4. Upon joining the DEA, I received approximately 20 weeks of training at

the DEA Training Academy in Quantico, Virginia. This training addressed the

methods by which drug traffickers possess and distribute controlled substances;

the manner and means in which they conceal and launder the proceeds from the

distribution of controlled substances; the manner and means in which they

protect their proceeds and their controlled substances; and the manner and

means by which drug traffickers attempt to avoid law enforcement detection of

their activities. The controlled substances as to which this training applied

included, but were not limited to, marijuana, cocaine, heroin, and

methamphetamine.

   5. During my law enforcement career, I have participated in numerous

search, seizure and arrest warrants pertaining to the seizure of all types of

criminal evidence, such as illegal drugs, drug paraphernalia, drug records, drug

proceeds, and evidence of other types of crimes and arrests of individuals

involved in drug trafficking activities. I have received training in the

enforcement of drug laws, with an emphasis on drug trafficking and drug

organizations. I have participated in multiple drug cases, some of which have

been Title III investigations, involving drug trafficking activities and have

become familiar with the patterns of activity of drug traffickers, the types and


                                    Page 2 of 9
     Case: 1:19-mj-09194-WHB Doc #: 1-1 Filed: 07/12/19 3 of 9. PageID #: 4




amounts of profits made by drug dealers, and the methods, language, and terms

that are used to disguise the source and nature of the profits from their illegal

drug dealings.

   6. During my law enforcement career, I have received hundreds of hours in

specialized training in the enforcement of the drug laws, the investigation of

drug trafficking and drug organizations, in drug recognition and terminology,

interviewing techniques, financial/money laundering investigations, and the use

of electronic surveillance. I have also participated in numerous drug-related

investigations, involving the following types of drugs: heroin, cocaine and

cocaine base, methamphetamine and crystal methamphetamine, fentanyl and

fentanyl analogues, prescription and counterfeit prescription drugs, and

marijuana. I am familiar with and have been involved in all normal methods of

investigation, including, but not limited to, visual surveillance, electronic

surveillance, informant interviews, interrogation and undercover operations. I

have participated in Title III investigations, including investigations involving

Mexican national drug trafficking organizations and drug traffickers.

   7. From my participation in these investigations, I have become familiar

with the patterns of activity of drug traffickers, the types and amounts of profits

made by drug dealers, and the methods, language, and terms that are used to

disguise the source and nature of the profits from their illegal drug dealings.

Based upon my training and experience, interviews conducted with defendants,


                                     Page 3 of 9
     Case: 1:19-mj-09194-WHB Doc #: 1-1 Filed: 07/12/19 4 of 9. PageID #: 5




informants, and other witnesses to, or participants in, drug trafficking and

money laundering activity, I am familiar with the ways in which drug traffickers

and money launderers conduct their business, including the various means and

methods by which drug traffickers import and distribute drugs, and the ways

that drug traffickers and money launderers use cellular telephones, digital

display paging devices, and calling cards to facilitate their activity. Drug

traffickers and money launderers also use numerical codes and code words to

conduct their transactions. In my experience, drug traffickers and money

launderers often obtain cellular telephones in fictitious names and/or the names

of third parties in an effort to conceal their activities from law enforcement. I am

also familiar with the ways in which drug traffickers conceal, convert, transmit,

and transport their drug proceeds, including, but not limited to, the use of

couriers to transport currency and proceeds, the use of third parties and

nominees to purchase or to hold title to assets, and the use of off shore accounts.

   8. Similarly, I am aware that drug traffickers routinely use and have at their

disposal multiple vehicles registered in fictitious names and/or the names of

third parties. In addition to concealing their drug trafficking activities, the use of

vehicles in this manner is also an attempt to conceal assets from law enforcement

in order to prevent the forfeiture of those assets.

   9. In addition, I have consulted extensively with other experienced agents

regarding drug trafficking activities. As a result, the knowledge that I have


                                     Page 4 of 9
     Case: 1:19-mj-09194-WHB Doc #: 1-1 Filed: 07/12/19 5 of 9. PageID #: 6




obtained during my law enforcement career has been further informed by other

law enforcement agents with experience conducting drug investigations.



                             Sources of information

   10. I make this affidavit based upon: information that I have learned from

discussions with other investigators; my participation in this investigation; and

the review of a recorded interview.

                                 Probable Cause

   11. On July 11, 2019, Special Agents (SA’s) and Task Force Officers (TFO’s) of

the DEA were conducting criminal interdiction at the Greyhound Bus Station,

1465 Chester Avenue, Cleveland, OH 44114. Agents were dressed in plain

clothes working in an undercover capacity.

   12. At approximately 11:21 p.m., agents encountered a Hispanic female

wearing a black shirt and blue jeans, carrying a black and white striped bag, a
purse, and a pillow. TFO Edwin Cuadra and SA Heather Grimes approached the

Hispanic female and identified themselves as Law Enforcement by displaying

their badge and credentials. TFO Cuarda is fluent in Spanish and began to speak
with the Hispanic female in Spanish. TFO Cuadra asked the Hispanic female if

she was willing to speak with agents to which she affirmed.

   13. TFO Cuadra asked where she was traveling from and where she was
going. The Hispanic female advised she was coming from Phoenix, Arizona and

traveling to Cleveland, Ohio to visit friends. TFO Cuadra knows from his

training and experience that Arizona is a source state for controlled substances.
                                      Page 5 of 9
     Case: 1:19-mj-09194-WHB Doc #: 1-1 Filed: 07/12/19 6 of 9. PageID #: 7




TFO Cuadra asked if he could see her bus ticket to which she provided. After

examining the ticket, agents returned the ticket and asked if she had

identification. The Hispanic female provided agents with a Mexican Passport,

identifying herself as Luisa Margarita SAPIENS VILLA.      TFO Cuadra asked
SAPIENS VILLA if she was carrying any illegal contraband to include large sums

of money, pills, or marijuana to which SAPIENS VILLA advised, “no.” TFO

Cuadra asked SAPIENS VILLA if she would give agents consent to search her

belongings to which SAPIENS VILLA verbally gave agents consent to search her

belongings. Prior to searching her belongings, TFO Cuadra asked if SAPIENS

VILLA would be willing to move to a private room in the bus station for privacy

to which SAPIENS VILLA agreed.

   14. Once inside the private room, SA Grimes conducted a pat down to ensure

SAPIENS VILLA was not carrying any weapons on her person. SA Grimes then
conducted a search or her purse and carrying on bag. SA Grimes then picked up

SAPIENS VILLA’s pillow and felt an unknown object inside. SA Grimes

unzipped the pillow case revealing the foam pillow insert. SA Grimes observed
several plastic bags containing round, blue, tablets stuffed inside the foam

pillow.

   15. TFO Cuadra then placed SAPIENS VILLA under arrest. TFO Cuadra

verbally advised SAPIENS VILLA of her Miranda Warnings. SAPIENS VILLA

was transported to the DEA Cleveland Office for further investigation.




                                    Page 6 of 9
     Case: 1:19-mj-09194-WHB Doc #: 1-1 Filed: 07/12/19 7 of 9. PageID #: 8




   16. Once at the DEA office, a further search of the pillow revealed 6 plastic

bags containing a large amount of round, blue, tablets marked M 30 (coded to be

Oxycodone). The total weight of the tablets was approximately 688 grams.

   17. While at the DEA Office, an interview was conducted with SAPIENS
VILLA. TFO Cuadra and TFO Maria Matos spoke with SAPIENS VILLA. Both

TFO Cuadra and TFO Matos are fluent in Spanish and conducted the interview.

SAPIENS VILLA was advised of was read her Miranda Warnings, to which

SAPIENS VILLA advised she understood and was willing to answer questions

by agents.

   18. SAPIENS VILLA advised on or about July 7, 2019, around midday, she

received a telephone call from an unknown male (UM-1) asking if SAPIENS

VILLA was going to do the job to which she responded, “yes.” UM-1 told

SAPIENS VILLA a different unknown male (UM-2) would be contacting her.
   19. On or about July 8, 2019, UM-2 contacted SAPIENS VILLA in the morning.

UM-2 told SAPIENS VILLA UM-2 had to meet with SAPIENS VILLA to give her

something. UM-2 instructed SAPIENS VILLA to meet her at 59th Avenue and
Thomas Road in Phoenix, Arizona. During the meeting, UM-2 provided

SAPIENS VILLA with a pillow and $500.00. UM-2 instructed SAPIENS VILLA

to get a bus ticket to Cleveland, OH. UM-2 further advised SAPIENS VILLA was

to get paid $3,000.00 once the job was done.

   20. SAPIENS VILLA advised she was instructed to give the pillow to the

person that would pick her up from the bus station and would receive the money
from the person that picked up the pillow. SAPIENS VILLA advised she was

                                    Page 7 of 9
      Case: 1:19-mj-09194-WHB Doc #: 1-1 Filed: 07/12/19 8 of 9. PageID #: 9




told she would be bringing “aguas,” which investigators known is a code name

for illicit drugs.

   21. My colleagues and I have encountered numerous seizures of round, blue,

tablets marked M 30. Lab results have revealed these blue tablets contain
fentanyl. I am aware these blue tablets are often marketed and sold as

prescription Oxycodone tablets, but are in fact counterfeit. I believe based upon

recent seizures and trends in the Cleveland, OH area that the blue tablets seized

from SAPIENS VILLA will contain fentanyl. The blue tablets have been

submitted to the Cuyahoga County Regional Forensic Science Laboratory for

analysis and results are pending.

                                    Conclusion

   22. Based upon the evidence and the facts set forth in this affidavit, I submit

that there is probable cause to believe that Luisa Margarita SAPIENS VILLA did

knowingly and intentionally distribute, and possess with intent to distribute, a

controlled substance, (fentanyl, a Schedule II controlled substance), in violation

of Title 21, United States Code, Sections 841(a)(1) and 841(b)(1)(A); in the

Northern District of Ohio and elsewhere.



                         Further Your Affiant Sayeth Not




                                    Page 8 of 9
    Case: 1:19-mj-09194-WHB Doc #: 1-1 Filed: 07/12/19 9 of 9. PageID #: 10




                        __________________________
                        Paul T. Fregosi
                        Special Agent
                        Drug Enforcement Administration



                                       12th
Sworn to and subscribed before me this _______ day of July, 2019.


                        ______________________________
                        ______________ ___________
                                H. Baughma
                        William H  Baughman,    Jr.
                                            an Jr
                        United States Magistrate Judge
                        Northern District of Ohio
                        Eastern Division




                                  Page 9 of 9
